Citation Nr: 0301431	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) 
in an August 1967 rating decision which denied service 
connection for hearing loss.

2.  Entitlement to an effective date earlier than November 
30, 1998 for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In May 1991 the RO denied service connection for 
bilateral hearing loss.  The appellant was notified of 
these decisions and of his appellate rights.  He did not 
appeal this determination.

2.  The August 1967 rating decision which denied service 
connection for an ear disorder, including hearing loss was 
reasonably supported by the evidence then of record, and 
was consistent with VA law and regulations then in effect.

3.  The appellant's reopened claim for service connection 
for bilateral hearing loss was received on November 30, 
1998.

4.  In October 1999 the RO granted service connection for 
bilateral hearing loss and correctly assigned an effective 
date of November 30, 1998, the date of receipt of the 
reopened claim.




CONCLUSIONS OF LAW

1.  The August 1967 rating decision, which denied service 
connection for bilateral hearing loss, is not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C. 4005); 38 C.F.R. §§ 3.104, 
3.105 (2002)

2.  The criteria for an effective date prior to November 
30, 1998 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  However, a CUE claim is 
adjudicated based on evidence of record at the time of the 
VA decision which allegedly was based on CUE, and thus 
there is no more evidence to be developed in such a claim.  
See Parker v. Principi, 15 Vet. App. 407 (2002); Dobbin v. 
Principi, 15 Vet. App. 323 (2001); Livesay v. Principi, 15 
Vet. App. 165 (2001).

With respect to VCAA as it applies to the veteran's 
earlier effective date claim, the veteran was notified of 
the requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the 
case.  In an October 2002 letter to the veteran, the Board 
notified the veteran of VCAA, and of VA's duty to assist 
the veteran by obtaining evidence from various sources and 
to obtain a medical opinion if an examination or opinion 
is necessary.  The Board also notified the veteran of his 
responsibility to help obtain all evidence necessary to 
support the claim by providing information of relevant 
medical records not already obtained.  The record shows 
that all pertinent evidence has been obtained.  The Board 
finds that the VA has satisfied provisions of the VCAA.  
Quartuccio v. Princippi, 16 Vet. App. 183 (2002).  

Clear and Unmistakable Error

The veteran in this case seeks an effective date prior to 
the currently assigned November 30, 1998, for the grant of 
service connection for bilateral hearing loss.  In so 
doing he has first claimed CUE in the August 1967 RO 
decision that denied service connection for that 
disability.  38 C.F.R. § 3.105(a).

The veteran asserts in essence that the same evidence 
existed at the time of the August 1967 decision as was 
available at the time of the October 1999 rating decision 
which granted service connection for bilateral hearing 
loss.  During his July 2002 hearing before the undersigned 
member of the Board sitting at the RO his representative 
asserted that the August 1967 rating decision committed 
CUE by basing its decision on there being no continuity of 
treatment shown. 

Previous determinations that are final and binding, 
including decisions of service connection and other 
matters, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior rating decision will be reversed or 
amended.  For the purpose of authorizing benefits, the 
rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

The determination as to whether CUE is shown in the August 
1967 decision must be based only on consideration of the 
evidence of record at the time of the decision in 
question, and with consideration of the laws extant at 
that time.  See Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992).

CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE.  Similarly, neither can broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). In 
addition, failure to address a specific regulatory 
provision involves harmless error unless the outcome would 
have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

The evidence of record at the time of the RO's August 1967 
decision included the veteran's service medical records, 
which show no medical evidence of treatment for any ear 
injury or hearing loss.  The report of examination prior 
to discharge shows that on examination no ear 
abnormalities were found and hearing (whispered voice) was 
measured as 15/15 bilaterally.  

The veteran's separation qualification record shows that 
his military occupational assignments included gun 
crewman, coast artillery and anti-aircraft artillery 
machine gun crewman or gunner, with service during World 
War II in England, France, Luxembourg and Germany.  
Service records show that the veteran's decorations and 
citations included the Bronze Star.

A statement from a fellow serviceman received in April 
1963 is to the effect that the veteran had been a gunner 
on a self-propelled half-track when in April 1945, that 
vehicle was blown up by a German tank, and this killed a 
corporal and caused severe shock to the other members of 
that squad.

The veteran's original application for compensation 
benefits was received in May 1963.  At that time he 
reported hearing loss beginning in 1944.  A May 1963 
statement from the veteran treating physician, J. J. E., 
M.D., is to the effect that he had been treating the 
veteran since for gastrointestinal problems.  In July 1963 
the RO denied service connection for hearing loss.  The 
appellant did not appeal that decision.  

Received in August 1963 was a private medical statement 
pertaining to treatment for a stomach disorder.  Received 
in September 1963 

Received in September 1963 was a statement from Dr. E. in 
which he indicated that he had treated the veteran since 
1946, shortly following the veteran's discharge from 
service.  The physician stated that during this period 
from 1946 to 1963, the veteran had been partially deaf and 
that this affliction dated from April 1945 when a half-
track he was in was shelled and blown up.

Received in September 1963 were statements from several 
friends of the appellant which are to the effect that on 
his return from active duty he was hard of hearing.  

In a lay statement dated in December 1963, a former 
supervisor stated that he had known the veteran for over 
25 years and he indicated that after World War II, the 
veteran's hearing was failing.

Received in February 1965 were private medical records, to 
include the records from Dr. E. dated from 1948 to 1961.  
These records show no evidence of hearing loss.  A report 
of physical examination in March 1954 showed that his ears 
were normal.  

Private consultation records dated in September and 
October 1966 show that the veteran complained of bilateral 
hearing loss for about twenty years, which the veteran 
attributed to his being in an explosion twenty years 
before.  These records show that examination in September 
1966 demonstrated a small healed, perforation in the right 
drum.  Both drums were mobile and the remainder of the ENT 
examination was negative.  In October 1966 a hearing test 
showed a severe nerve loss at 1000 decibels frequency on 
both sides.

In August 1967 the RO denied service connection for an ear 
condition, including hearing loss. The RO denied the 
veteran's claim on the basis that there was no objective 
evidence of a hearing condition noted in service and no 
treatment following service (per Dr. E's records) that 
evidence at that time was not sufficient to warrant 
granting service connection for the disability.  The 
veteran was notified of that decision and of his appellate 
right.  He did not appeal that decision.

A hearing was held before the undersigned member of the 
Board sitting at the RO in July 2002.  At that time the 
appellant's daughter testified that she was 55 years old 
and remembered her father having hearing loss when she was 
a child.

In summary, the service medical records show no evidence 
of hearing loss.  The Board is aware that an audiogram was 
not conducted at the time of separation.  However, the RO 
in August 1967 based their decision of the evidence 
available at that time.  There is no reference made to 
hearing loss until 1963, approximately 18 years after 
separation from service.  In September 1963 Dr. E. 
indicated that he had treated the veteran since 1946 and 
during this period from 1946 to 1963, the veteran had been 
partially deaf and that this affliction dated from April 
1945 when a half-track he was in was shelled and blown up.  
However, a review of Dr. E's records show no clinical 
evidence of hearing loss.  Additionally when examined in 
1954, over eight years following service his ears were 
evaluated as normal.

The appellant asserts that the RO had the same evidence 
warranting service connection in August 1967 as was 
available when service connection was granted in October 
1999.  However, simply to claim CUE on the basis that 
previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 43-44; Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Therefore, the Board finds 
that the veteran's argument is insufficient to raise a CUE 
claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 
(1998).  

The Board concludes that the August 1967 rating action 
denying the veteran's claim for service connection for 
bilateral hearing loss was not clearly and unmistakably 
erroneous.  There is no evidence that either the correct 
facts, as they were known at the time, were not before the 
adjudicator at the time of the August 1967 RO decision, or 
that the statutory or regulatory provisions extant at that 
time were incorrectly applied. Damrel, supra. 

Based on the evidence as discussed above, including 
consideration of testimony given at the July 2002 hearing, 
the RO had a rational basis for its August 1967 decision.  
See Crippen v. Brown , 9 Vet. App. 412, 422 (1996) (citing 
Butts v. Brown, 5 Vet. App. 532, 539 (1993)).  Therefore, 
the evidence does not show that there was an "undebatable" 
error, which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  The Board 
therefore finds that the RO's August 1967 decision was not 
clearly and unmistakably erroneous, and is thus final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Earlier Effective Date

 

The effective date for the appellant's claim is governed 
by 38 U.S.C.A. § 5110(a), which provides, in pertinent 
part, that unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, or compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of the application therefor.  See also, 38 
C.F.R. § 3.400 (2002).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim.  For claims which are reopened after 
final disallowance on the basis of new and material 
evidence, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

The appellant's claim for hearing loss was most recently 
denied in May 1991.  The appellant was notified of this 
decision and of his appellate rights.  He did not appeal 
this decision which is now final.  38 U.S.C.A. § 7105.  

In a letter received on November 30, 1998, the veteran's 
representative raised a claim for service connection for 
hearing loss.  Received in April 1999 were private medical 
records dated in 1998 and 1999 and a May 1963 statement 
from a fellow serviceman indicating that the veteran's 
half-track was blown up. An October 1999 rating decision 
granted service connection for bilateral sensorineural 
hearing loss and assigned an evaluation of 100 percent 
effective November 30, 1998.

During the veteran's hearing it was asserted that that an 
earlier effective date is warranted because his hearing 
loss symptoms, dated back to service.

To summarize, the law and regulation regarding earlier 
effective dates are clearly set forth.  After a final 
denial, the effective date for the grant of service 
connection is the date of receipt of claim or date 
entitlement arose.  In this case the claim to reopen was 
received on November 30, 1998.  There is no evidence of an 
earlier received claim to reopen.  In October 1999 the RO 
granted service connection for bilateral sensorineural 
hearing loss and assigned an evaluation of 100 percent 
effective November 30, 1998, the date of receipt of claim.  
The Board concurs with this effective date.

ORDER

The August 1967 rating decision, which denied service 
connection for hearing loss is not clearly and 
unmistakably erroneous and the claim is denied.

An effective date earlier than November 30, 1998, for the 
grant of service connection for bilateral hearing loss is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

